PER CURIAM.
Upon consideration of the record on appeal and briefs of the respective parties, we determine that the order of the trial court in declining to vacate and set aside the default judgment constituted an abuse of judicial discretion. Goldstein v. Goldstein, 284 So.2d 225 (Fla.3d DCA 1973); Lake Towers, Inc. v. Axelrod, 216 So.2d 86 (Fla. 4th DCA 1968); Hurley v. Werly, 203 So.2d 530 (Fla. 2d DCA 1967); State Road Department v. Hufford, 161 So.2d 35 (Fla. 1st DCA 1964).
Accordingly, the order is vacated and set aside, and the cause remanded for further proceedings.
Reversed and remanded.
MAGER, C. J., and CROSS and AN-STEAD, JJ., concur.